DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 5 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a recording device comprising: an imaging data acquisition unit configured to acquire imaging data including video data and audio data imaging an inside of a vehicle or an outside of the vehicle to which the recording device is mounted; an event detection unit configured to detect occurrence of an event for the vehicle; a passenger detection unit configured to detect presence or absence of a passenger other than a driver in the vehicle; and a recording control unit configured to record first imaging data including the video data and the audio data in a recording unit when recording of the imaging data in the recording unit is caused by the event detected by the event detection unit, and record second imaging data including the video data and not including the audio data in the recording unit when recording of the imaging data in the recording unit is not caused by the event and the passenger is detected by the passenger detection unit.  The closest prior art does not teach record the first imaging data including the video data and the audio data in the recording unit when recording of the imaging data in the recording unit is not caused by the event and the passenger is not detected by the passenger detection unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487